In an action to recover damages for personal injury, sustained in a fall upon unlighted stairs used in common by tenants and business visitors in a multiple dwelling, of which Diantha Laurence, .the only defendant served and appearing in this action, was co-owner, said defendant appeals from a judgment of the Supreme Court, Kings County, entered February 11, 1964 after trial, upon the jury’s verdict in plaintiff’s favor. The defendant’s sole contention on this appeal is that the plaintiff was guilty of contributory negligence as a matter of law. Judgment affirmed, with costs. No opinion. Ughetta, Acting P. J., Brennan, Rabin and Hopkins, JJ., concur; Hill, J., dissents and votes to reverse the judgment and to dismiss the complaint on the ground that, under the circumstances here, the plaintiff, in going down a darkened stairway without taking any precaution to assure her safety as she proceeded, was guilty of contributory negligence as matter of law.